Citation Nr: 1119861	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  03-08 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for exercise-induced compartment syndrome with history of shin splints of the right lower extremity.  

2.  Entitlement to a disability evaluation in excess of 10 percent for exercise-induced compartment syndrome with history of shin splints of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1987 to February 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi, denying the claims currently on appeal.  These claims were previously remanded by the Board in June 2006 and June 2008 for additional evidentiary development.  

In July 2009, the Board denied the Veteran's currently appealed claims.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and the Court granted a joint motion for remand filed by the parties in July 2010.  

The Veteran requested and was afforded a hearing before the undersigned Acting Veterans Law Judge in April 2005.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to disability evaluation in excess of 10 percent for his service-connected exercise-induced compartment syndrome with a history of shin splints of the lower extremities bilaterally.  Regrettably, further evidentiary development is required before appellate review may proceed on these matters.  

The record demonstrates that the Veteran was afforded a VA examination of the lower extremities in February 2001 - prior to VA's receipt of the Veteran's claim for an increased disability evaluation.  During this examination, which was performed by an examiner with the initials E.B., it was noted that the true severity of the Veteran's disability could not be determined without stress testing.  However, Dr. B indicated that VA did not have access to this type of testing.  As such, stress testing was not performed upon examination.  

The Veteran was afforded an additional VA examination in June 2002.  However, a review of this examination report fails to indicate that stress testing was performed at this time.  The record contains a subsequent VA Report of Contact letter from January 2004.  According to this letter, the Veteran was to be scheduled for a new VA examination with the same examiner who performed his February 2001 examination - Dr. E.B.  The record notes that this examination would only take place if Dr. B determined that exercise testing was not in fact required.  The Veteran was subsequently examined by Dr. B in February 2004, which tentatively suggests that Dr. B concluded that exercise testing was no longer necessary.  However, the record contains no contact from Dr. B demonstrating that he in fact reached such a conclusion and there was no mention of exercise testing whatsoever in the February 2004 examination report.  

The Veteran was afforded additional VA examinations in December 2006 and September 2008.  However, the examination reports again fail to reflect that stress testing was performed.  A VA examination was also performed in January 2009.  Again, there was no indication of stress testing being performed, despite the examiner's notation that the key to the Veteran's disability is exertion.  Subsequent VA examinations performed in May 2009 and July 2010 fail to reflect that stress testing was performed.  VA outpatient treatment records and private medical records also fail to reveal such testing.  

In light of the above facts, the Veteran should be scheduled for a VA examination with an appropriate specialist and facility so that stress testing may be performed.  It was noted in February 2001 that stress testing was a necessity if one were to fully evaluate the Veteran's level of disability.  However, a review of records prepared since this time does not reflect that stress testing was performed.  There is also no clear indication in the evidence of record to suggest that a competent medical professional has since concluded that stress testing is no longer necessary.  

In a July 2010 statement, the Veteran reported that his symptoms became so severe that surgical intervention was required and the surgery caused significant changes in the physiology of his lower legs.  The records in the claims folder show that fasciotomies were recommended but there is no record that the surgery was actually performed.  The Veteran should be asked to provide identifying information and then any relevant records should be obtained and associated with the claims folder.  

The Veteran has submitted a copy of a private magnetic resonance imaging (MRI) study, dated in December 2009, that was interpreted as showing a tear of the gastrocnemius muscle on the left.  That muscle is rated under diagnostic code 5311.  The agency of original jurisdiction (AOJ) should determine if the tear is part of the service-connected disability, and if so, rate it appropriately.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the surgery he referred to in his July 2010 statement.  If records of that surgery are not in the claims folder, they should be obtained, after obtaining any necessary releases.  

2.  The Veteran should be scheduled for a VA examination before an appropriate specialist(s) to determine the current level of severity of his service-connected compartment syndrome with a history of shin splints of the lower extremities bilaterally.  This examination must be performed at a facility that allows for stress/exercise testing.  Arrangements should be made for testing on a contract basis if VA facilities are not available.  The claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner should address the following:

(a)  Describe in detail all symptomatology associated with the Veteran's service-connected compartment syndrome.  In doing so, stress testing must be performed with the results being discussed in detail in the examination report.  

(b)  Opine as to whether the Veteran's service-connected compartment syndrome of the lower extremities bilaterally prohibits the Veteran from sustaining all gainful employment.  

A complete rationale must be provided for all opinions offered upon examination.  The Veteran's lay statements in support of his claim should also be considered and discussed.  

3.  The AOJ should obtain the Veteran's current VA clinical records and associate them with the claims folder.  

4.  After completion of the above, the claim should be reviewed in light of any new evidence.  

In readjudicating the Veteran's claim, the RO must consider whether the Veteran is properly rated under Diagnostic Code 5312, or, whether his disability would be more appropriately rated under a different or additional diagnostic code (see the February 2011 argument provided by the Veteran's representative).  

The agency or original jurisdiction should also consider whether referral for extra schedular evaluation is warranted.  

If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


